Fish, P. J.
1. An indictment for murder need not specifically allege that the deceased was a human being. That such was the fact is sufficiently implied from setting out the name of the deceased. 11 Enc. Pl. & Pr. 146, and cases cited.
2. An indictment found in July, 1904, charged that the accused, on June 4, 1904, with malice aforethought, “ did kill and murder [one James Broner] by shooting the said James Broner with a certain pistol which [the accused] then and there held, and giving to the said James Broner then and there a mortal wound, of which mortal wound the said James Broner died.” From • such allegations it sufficiently appeared that James Broner was killed by the accused prior to the finding of the indictment.
3. The motion in arrest of judgment was properly denied.

Judgment affirmed.


All the Justices concur.